Citation Nr: 0737945	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for chronic neck pain due to VA medical treatment, including 
cervical spinal surgery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant had active service from March 1956 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  In November 2004, the appellant appeared and 
testified in Rapid City, South Dakota, at a video conference 
held before a Hearing Officer at the Sioux Falls VARO.  A 
transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will inform the veteran if any further 
action is required on his part.  


FINDINGS OF FACT

1.  A February 1998 rating decision denied service connection 
for PTSD; the veteran filed a notice of disagreement but 
failed to perfect his appeal by the timely submission of a 
substantive appeal after issuance of a statement of the case.  

2.  The February 1998 rating decision which denied service 
connection for PTSD is final.  

3.  Evidence received subsequent to the February 1998 rating 
decision which denied service connection for PTSD is not 
duplicative or cumulative in nature and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  There is no competent evidence of record demonstrating 
that the veteran currently experiences any disability as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing medical or surgical treatment in March 2002, 
nor any competent evidence demonstrating the proximate cause 
of the alleged disability was an event which was not 
reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The February 1998 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the February 1998 rating decision 
which denied service connection is new and material and the 
veteran's claim of entitlement to service connection for PTSD 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for chronic neck pain have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in February 2003 
and May 2006 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board also notes that the May 2006 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review of the issues decided herein to 
send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on these claims has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims(Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims as well as with notice of the types 
of evidence necessary to establish a rating and effective 
date for the disabilities on appeal in the May 2006 VCAA 
letter.  

Also during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, the VCAA mandates that notice must be provided the 
appellant which includes an explanation of 1) the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006). The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Id.  In the current case, the Board 
finds that the May 2006 VCAA letter complied with the 
requirements in the Kent case for the new and material 
evidence to reopen claim being adjudicated herein.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
records have been obtained.  The veteran has been afforded 
appropriate VA examinations.  The requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  No additional pertinent evidence 
has been identified by the appellant as relevant to the 
issues on appeal.  In July 2007, the veteran submitted a 
statement indicating that he had no further evidence to 
submit in support of his claims.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for 
PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

In June 1997, the veteran submitted a claim of entitlement to 
service connection for PTSD.  He stated that the PTSD 
resulted from a sexual assault which occurred on board the 
USS Shangri-La in October 1957.  

The RO denied the claim in February 1998.  The RO found that 
there was no diagnosis of PTSD in the claims file nor did the 
evidence of record disclose that the veteran underwent a 
verifiable stressor during military service.  The evidence of 
record at the time of the February 1998 rating decision 
consisted of the service medical records, the report of a 
February 1998 VA examination, VA clinical records and service 
personnel records.  None of the service personnel or medical 
records documented that a personal assault occurred.  The 
examiner who conducted the February 1998 VA examination noted 
the veteran's reported military stressor but diagnosed 
dysthymia.  The clinical records did not include a diagnosis 
of PTSD.  

The veteran was notified of the February 1998 rating decision 
the same month.  He submitted a notice of disagreement in 
March 1998 and a statement of the case was issued in April 
1998.  The next communication received from the veteran was 
in October 2002.  The Board finds that a timely substantive 
appeal was not received to perfect the veteran's appeal which 
was initiated by the March 1998 notice of disagreement.  
38 C.F.R. §§  20.202, 20.302.   The February 1998 rating 
decision is final.  38 C.F.R. § 20.1103.

In October 2002, the veteran submitted a statement claiming 
entitlement to service connection for PTSD due to a sexual 
assault.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant submitted his current claim in October 2002, 
the revised version of § 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The "benefit of the 
doubt doctrine" does not apply to the preliminary question as 
to whether new and material evidence has been received to 
reopen a claim.  Martinez v. Brown, 6 Vet. App. 462 (1994).

The evidence added to the record subsequent to the February 
1998 rating decision which denied service connection for PTSD 
consists of VA clinical records, the transcript of a RO 
hearing and numerous statements from the veteran.  The most 
significant of this evidence in terms of this decision is a 
February 2007 VA clinical record which references the 
veteran's report of being assaulted while in the Navy and 
includes the annotation that the veteran had long term PTSD.  
This evidence is new as it was not of record at the time of 
the prior final denial.  It is also material as it includes 
evidence of a current diagnosis of PTSD which has been linked 
to the veteran's active duty service.  The claim was denied 
in February 1998, in part, as there was no actual diagnosis 
of PTSD of record at that time.  The February 2007 VA 
clinical record, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for PTSD has been reopened.  

The Board finds that additional evidentiary development is 
required prior to de novo adjudication of the claim of 
entitlement to service connection PTSD.  This development is 
addressed in the remand portion of this decision below.  



Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
chronic neck pain due to VA medical treatment, including 
cervical spinal surgery.

The veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of surgery 
performed on the veteran's spine by VA personnel in March 
2002.  He alleges that the surgery was performed on the wrong 
site in his spine.  He has also argued that he experiences 
chronic neck pain as a result of the surgical procedure.  

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospital care, or medical or surgical treatment, compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  Amendments to 38 U.S.C.A. § 1151 
made by Public Law 104-204 require a showing not only that 
the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
training and rehabilitation, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Since the veteran filed this claim in February 
2003, the amended version of 38 U.S.C.A. § 1151 applies to 
his appeal.  The veteran must show that the proximate cause 
of the claimed disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the treatment in question or 
due to an event which was not reasonably foreseeable.  

There is evidence of record in the VA clinical records 
documenting current complaints of neck pain.  The question on 
appeal, therefore, revolves around whether the neck 
symptomatology was due to VA medical treatment.  The Board 
notes that the question of whether the veteran experienced 
additional disability as a result of treatment rendered by VA 
is a medical question.  The Court has held that a claim for 
benefits under 38 U.S.C.A. § 1151 must be supported by 
medical evidence of additional disability that resulted from 
VA hospitalization or medical or surgical treatment.  See 
Jimison v. West, 13 Vet. App. 75, 77-78 (1999).  

The Board finds the veteran's claim must be denied as there 
is no competent medical evidence of record demonstrating that 
the veteran currently experiences a neck disability as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing medical or surgical treatment, nor any 
competent evidence demonstrating the proximate cause of any 
of the alleged disability was an event which was not 
reasonably foreseeable.

The veteran has not submitted any competent evidence on his 
behalf which supports his claim.  The only evidence he has 
submitted on his behalf is his own allegations and arguments.  
As a lay person, however, the veteran is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
his alleged neck problems is without probative value. 

The clinical evidence of record does not support the 
veteran's allegations.  No health care professional is 
recorded as indicating that a current back or neck disorder 
was causally linked to the March 2002 surgery performed by 
VA.  

In an attempt to substantiate the veteran's claim, VA 
arranged to have the claims file reviewed by a health care 
professional.  In October 2003, a VA examiner noted that the 
veteran underwent a C4-5-6 laminectomy for severe spinal 
canal stenosis in March 2002.  The examiner noted a history 
of upper extremity radiculopathy symptoms beginning in 1989 
and also a remote cervical injury in 1976.  It was noted that 
the veteran was having difficulties with his erections 
followed by weakness of the hands and numbness of the hands 
and feet which was previously attributed to peripheral 
neuropathy.  An EMG was compatible with peripheral 
neuropathy.  An MRI scan showed severe spinal canal stenosis 
in the mid to lower cervical spine.  Additional documentation 
dated in February 2003 indicated the veteran reported pain 
radiating down into the back as well as chronic lower back 
pain which had been present for many years.  The examiner 
opined that the cervical laminectomy procedure and the post-
operative recovery were unremarkable.  There was one 
complication noted during surgery in which the superficial 
temporal artery had a small puncture in it due to the 
placement of tongs in the scalp.  The puncture was noted to 
have been very easily closed and was not an event which could 
have been foreseen, but no complications occurred.  The 
examiner noted that the veteran signed consents and that the 
risks of bleeding and infection were discussed with the 
veteran as were the risks of spinal cord and nerve root 
injuries.  The examiner opined that the veteran appeared to 
have a good recovery after the March 2002 surgical procedure.  
The examiner referenced a February 2003 clinical record as 
indicating that the veteran reported a long history of neck 
and back problems dating to the 1970's.  The March 2002 
surgery improved the veteran's radicular symptoms but his 
pain was not improved.  A 2003 MRI was referenced as 
documenting a C4-5 central disc spur.  

The examiner opined that he could not find any unusual 
notations in the medical records.  The examiner found that 
the veteran had cervical radiculopathy symptoms, with 
findings at the C4-5-6 level for which a laminectomy was 
performed and a large bony osteophyte was removed.  Post-
operatively, there were good results.  It did not appear to 
the examiner that the surgery was performed on the wrong side 
of the spine resulting in disability.  It appeared to the 
examiner that a lot of the veteran's symptoms had reoccurred 
but this did happen after spine surgery.  The examiner noted 
a complication occurred during surgery when the superficial 
temporal artery was punctured, but this was closed 
immediately without excessive blood loss.  The examiner 
affirmatively opined that he could find no evidence of 
inappropriate care.  The examiner concluded by writing that 
the surgery was performed on the proper side of the spine in 
order to remove a large osteophyte.  The veteran's medial 
care was quite adequate during the cervical spine surgery in 
March 2002.  The examiner also opined that it appeared that 
VA did exercise the degree of care that would be expected of 
healthcare providers performing this type of surgical 
procedure.  There appeared to be no carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault or treatment by VA.  

The veteran has argued that he did not consent to the 
procedure to be performed.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability 
or death; and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

The provisions of 38 C.F.R. § 17.32(b) provide that all 
patient care furnished by VA must be carried out with the 
full and informed consent of the patient.  The "informed 
consent process" must be appropriately documented.  38 C.F.R. 
§ 17.32(c)(1).  

In this case, the Board notes that the veteran's VA clinical 
records specifically document that in March 2002, the veteran 
executed a Patient Informed Consent form.  The document 
indicated that the veteran was to undergo a C4-6 laminectomy 
and that the risks and possible complications had been 
explained to the veteran.  The veteran has submitted an 
annotated copy of this document indicating that, while it was 
his signature on one side of the form, he never saw or did 
not read what was on the other side of the form (which 
indicated that a surgical procedure on the spine was to be 
conducted).  The Board finds, however, that there is no 
indication in the claims file that the veteran was not fully 
informed when he completed the consent form in March 2002 
regarding the procedure to be performed.  While there is no 
exact transcript of what risks the veteran was informed of, 
the Board finds that such is not required by the applicable 
regulations.  Given the facts and documentation present in 
this case, the Board is unable to find clear evidence to 
suggest a lack of "regularity" in the process by which the 
veteran was advised of his treatment plan and its possible 
consequences.  Cf. Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992)) (there is a presumption of administrative regularity, 
except in cases of clear evidence to the contrary).  Thus, 
the Board can presume that the veteran's treatment provider 
explained the treatment plan to the veteran, including the 
nature of the treatment and the expected risks, benefits, and 
alternatives.  He was presumably given the opportunity to ask 
questions and apparently granted his permission freely and 
without coercion.  For the foregoing reasons, the Board finds 
that the preponderance of the evidence is against granting 
compensation under 38 U.S.C.A. § 1151 due to lack of informed 
consent.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for chronic neck pain due to VA medical 
treatment, including cervical spinal surgery.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD has been reopened.  
The appeal is granted to that extent only.

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
chronic neck pain due to VA medical treatment, including 
cervical spinal surgery, is not warranted.  The appeal is 
denied.  

REMAND

The veteran has claimed that he has PTSD as a result of a 
sexual assault which occurred on board the ship he was 
assigned to.  He has indicated several times that he reported 
the assault to his chain of command and that an official 
investigation was conducted.  A review of the claims file 
fails to document attempts to verify this stressor through 
official sources.  The issue on appeal was remanded in April 
2006, in part, to direct the AMC or RO to "attempt to verify 
the claimed sexual assault in service based upon information 
provided by the appellant."  In the case of Stegall v. West, 
11 Vet. App. 268 (1998), the Court held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  The RO/AMC's failure to attempt to 
verify the veteran's alleged stressor through official Navy 
sources violates the holding in Stegall.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and prepare a 
summary of the claimed stressor(s) based 
on review of all pertinent documents and 
the veteran's statements regarding 
stressors.  This summary, all stressor 
statements, discharge documents, and the 
veteran's service personnel records, 
along with any other supporting 
documents, should be submitted to the 
appropriate service department for 
verification, requesting that it 
determine if an official inquiry was 
conducted regarding the veteran's 
complaints of being sexually assaulted 
while stationed on board the USS Shangri-
La.  Any additional development 
recommended should be accomplished by the 
AMC/RO.

2.  Following the above, make a specific 
determination, based on the complete 
record, as to whether a claimed stressor 
has been verified.  

3.  If, and only if a claimed stressor is 
verified, the veteran should be afforded 
a VA psychiatric examination in order to 
determine whether he has PTSD  and, if 
so, whether it is related to a verified 
in-service stressor.  The examiner should 
be clearly advised of the details of any 
verified in-service stressor(s).  It is 
imperative that the claims file be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished. 

4.  Thereafter the RO should review the 
claims file and determine if service 
connection for PTSD is warranted. If the 
benefit sought remains denied, the 
veteran should be provided with a 
supplemental statement of the case.  
After the veteran is afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


